Citation Nr: 1825821	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for paraparesis associated with epidural abscess.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his step-daughter


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to April 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned at an August 2016 Board hearing held via videoconference.  The claims file contains a transcript of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran raised several theories of negligence and causation in connection with his paraparesis, including (1) that there was a delay in diagnosis and treatment due to VA's alleged failure to authorize a timely MRI during his admission to a non-VA facility, (2) that VA was negligent in failing to timely perform surgery after his transfer to a VA facility, (3) that VA failed to start physical therapy in a timely manner, and (4) that repetitive falls "could have exacerbated or made conditions worse on his low back."  See, generally, August 2016 VA Board Hearing Transcript.

Although VA has obtained an opinion regarding the first two theories of negligence, see April 2013 VA Examination, the record does not contain opinions on the third and fourth theories.  The record is sufficient that the duty to assist requires obtaining medical opinions regarding the alleged negligence, particularly where the medical records document falls during the Veteran's stay at the VA hospital and the testimony indicates such falls could have been due to negligence by VA staff.  See, e.g., August 2012 VA Internal Medicine Note (noting that the Veteran "fell in his room today"); August 2016 VA Board Hearing Tr. at 13 (testifying that the nursing staff "removed the bed alarms...and never put it back on" which permitted the Veteran "to then, in the middle of night, fall out of bed, because he couldn't remember that he couldn't walk"); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the entire claims file should be reviewed by the examiner who provided the April 2013 opinion (or another medical professional if that person is no longer available) for the purpose of obtaining an addendum opinion with respect to alleged negligence during VA treatment the Veteran received in June through September 2012.  An examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

Timeliness of Spinal Therapy Post-Surgery

a.  Is it at least as likely as not (50 percent probability or greater) that a medical professional exercising the degree of skill and care ordinarily required of the medical profession reasonably should have provided spinal therapy sooner after the Veteran's August 1, 2012, surgery than occurred in this case? 

b.  If the response to (a) is positive, is it at least as likely as not that the Veteran suffered additional disability which likely would have been avoided if timely spinal therapy had been rendered?

If you answer both questions (a) and (b) in the affirmative, it would be helpful if you can state what residuals are at least as likely as not due to the failure to timely initiate spinal therapy for the Veteran.

Falls During Hospital Admission

c.  Is it at least as likely as not (50 percent probability or greater) that a medical professional exercising the degree of skill and care ordinarily required of the medical profession reasonably should have prevented the Veteran's falls during his stay in a VA facility in July and August 2012?  In answering this question, please directly address the Veteran's contention that it was below the standard of care to turn off the hospital bed alarms given his physical and mental condition.

d.  If the response to (c) is positive, is it at least as likely as not that the Veteran suffered additional disability which likely would have been avoided if appropriate fall prevention would have been provided?

If you answer both questions (c) and (d) in the affirmative, it would be helpful if you can state what residuals are at least as likely as not due to the failure to implement adequate fall prevention measures for the Veteran.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the remanded claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




